DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information under 37 CFR 1.105
Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement, please provide answers to each of the following interrogatories eliciting factual information:
What type of “quantum computing device” is used to solve the combinatorial optimization problem? (Is the quantum computing device a full scale quantum computer or Noisy Intermediate-Scale quantum computer?)
How many qubits does the “quantum computing device” need in order to solve the combinatorial optimization problem?
Page 1 of the specification discloses “[w]hile the time required is still exponential, examples of the disclosed algorithms provably outperform Grover's algorithm assuming a mild condition on the number of low energy states of the target Hamiltonian.” What is a “mild condition”?
Page 14 of the specification (second to last line) discloses “[c]hoosing Psucc sufficiently large and ϵ sufficiently small one can obtain the desired Psucc”. What numerical ranges are covered  by sufficiently large Psucc? What numerical ranges are covered by sufficiently small ϵ?

Election/Restrictions
Applicant's election with traverse of species III in the reply filed on 3/17/22 is acknowledged.  The traversal is on the ground(s) that there would not be a search burden because of the similar feature especially in claims 13 and 18.  This is not found persuasive because the applicant did not address the different non-prior art issues that would need be addressed under 112(a). The examiner notes that the current claims have different scopes of inventions and different claimed elements. Therefore it would be a burden to address four different groups of non-prior art issues in one examination.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.




Specification
BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant' s invention. This item may also be titled “Background Art.”
The disclosure is objected to because of the following informalities: 
The original specification fails to explicitly disclose the “BACKGROUND OF THE INVENTION”.  
The specification also has numerous “exponential” question marks, shown as “?”, in the original specification.
The applicant should include a “Background” section. 
Page 5 line second to last line discloses one “?”
?”.
Page 13 line 25 discloses one “?”
Page 14 line 17 discloses one “?”
Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-17 are rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility. 
Claim 13 explicitly discloses “operating a quantum computing device”.  MPEP 2111.02 discloses "[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). Therefore, the claims encompass operating a quantum computing device. 
Specification page 36 discloses :
With reference to FIG. 5, an exemplary system for implementing the disclosed technology includes computing environment 500… The environment 500 includes one or more quantum processing units 502 and one or more readout device(s) 508. The quantum processing unit(s) execute quantum circuits that are precompiled and described by the quantum computer circuit description. The quantum processing unit(s) can be oneor more of, but are not limited to: (a) a superconducting quantum computer (b) an ion trap quantumcomputer; (c) a fault-tolerant architecture for quantum computing; and/or (d) a topological quantum architecture (e.g., a 

The examiner submits the quantum computing device would encompass “(c) a fault-tolerant architecture for quantum computing; and/or (d) a topological quantum architecture”.
“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer that can run Shor’s algorithm to break RSA 2048, run advanced quantum chemistry computations, or carry out other practical applications likely is more than a decade away.”  The examiner submits “Quantum Computing: Progress and Prospects (2019)”  as evidence that the claimed “quantum computing device” does not have substantial utility at this time.  MPEP 2107.01 I B discloses "[A]n application must show that an invention is useful to the public as disclosed in its current form, not that it may prove useful at some future date after further research. Simply put, to satisfy the ‘substantial’ utility requirement, an asserted use must show that the claimed invention has a significant and presently available benefit to the public." Fisher, 421 F.3d at 1371, 76 USPQ2d at 1230.

A Scientific American opinion piece titled “Will Quantum Computing Ever Live Up to Its Hype?” notes Terry Rudolph, a founder of Psiquantum, contends “a ‘useful’ quantum computer with robust error-correction will require millions of qubits. PsiQuantum, which constructs qubits out of light, expects by the middle of the decade to be building fault-tolerant quantum computers with fully manufactured components capable of scaling to a million or The examiner submits the Scientific American opinion piece is further evidence that the claimed “quantum computing device” lacks substantial and credible utility.
“The case against Quantum Computing” by Mikhail Dyakonov in IEEE Spectrum, discloses:
In a system with two qubits, there are 22 or 4 basic states, which can be written (↑↑), (↑↓), (↓↑), and (↓↓). Naturally enough, the two qubits can be described by a quantum-mechanical wave function that involves four complex numbers. In the general case of N qubits, the state of the system is described by 2N complex numbers, which are restricted by the condition that their squared magnitudes must all add up to 1. 

While a conventional computer with N bits at any given moment must be in one of its 2N possible states, the state of a quantum computer with N qubits is described by the values of the 2N quantum amplitudes, which are continuous parameters (ones that can take on any value, not just a 0 or a 1). This is the origin of the supposed power of the quantum computer, but it is also the reason for its great fragility and vulnerability.

How is information processed in such a machine? That’s done by applying certain kinds of transformations—dubbed “quantum gates”—that change these parameters in a precise and controlled manner.

Experts estimate that the number of qubits needed for a useful quantum computer, one that could compete with your laptop in solving certain kinds of interesting problems, is between 1,000 and 100,000. So the number of continuous parameters describing the state of such a useful quantum computer at any given moment must be at least 21,000, which is to say about 10300. That’s a very big number indeed. How big? It is much, much greater than the number of subatomic particles in the observable universe.

To repeat: A useful quantum computer needs to process a set of continuous parameters that is larger than the number of subatomic particles in the observable universe.( underline added)

The IEEE spectrum  opinion piece is further evidence that the claimed “quantum computing device” lack substantial and credible utility.
“Full stack ahead: Pioneering quantum hardware allows for controlling up to thousands of qubits at cryogenic temperatures”, from the Microsoft Research Blog, by Dr. Chetan Nayak discloses “[t]here’s no doubt that both Gooseberry and the cryo-compute core represent big steps forward for quantum computing, and having these concepts peer-reviewed and validated by other scientists is another leap ahead. But there are still many more leaps needed by researchers before a meaningful quantum computer can be realized”(underline added by examiner). The Microsoft Research Blog post from 2021,  is further evidence that the claimed “quantum computing device” lack substantial and credible utility.
“Quantum Computing in the NISQ era and beyond” by John Preskill discloses “solving really hard problems (like factoring numbers which are thousands of bits long) using fault-tolerant quantum computing is not likely to happen for a while, because of the large number of physical qubits needed. To run algorithms involving thousands of protected qubits we’ll need a number of physical qubits which is in the millions, or more” and “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.” The Quantum journal article is further evidence that the claimed “quantum computing device” lack substantial and credible utility.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement regarding credible asserted utility
Claims 13-17 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.
Wands Factors:
Breadth of claims 
Claim 13 explicitly discloses “operating a quantum computing device”.  MPEP 2111.02 discloses "[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). Therefore, the claims encompass operating a quantum computing device. 
Specification page 36 discloses :
With reference to FIG. 5, an exemplary system for implementing the disclosed technology includes computing environment 500… The environment 500 includes one or more quantum processing units 502 and one or more readout device(s) 508. The quantum processing unit(s) execute quantum circuits that are precompiled and described by the quantum computer circuit description. The quantum processing unit(s) can be oneor more of, but are not limited to: (a) a superconducting quantum computer (b) an ion trap quantumcomputer; (c) a fault-tolerant architecture for quantum computing; and/or (d) a topological quantum architecture (e.g., a topological quantum computing device using Majorana zero modes).


	The examiner notes the fault-tolerant quantum computer has not been realized as of yet. 
“Quantum Computing: Progress and Prospects (2019)” by the Nation Academies of Sciences, Engineering and Medicine. Chapter 7  page 176 of “Quantum Computing: Progress and Prospects (2019)” discloses “[t]he time to create a large fault-tolerant quantum computer …is more than a decade away.”  

A Scientific American opinion piece titled “Will Quantum Computing Ever Live Up to Its Hype?” notes Terry Rudolph, a founder of Psiquantum, contends “a ‘useful’ quantum computer with robust error-correction will require millions of qubits. PsiQuantum, which constructs qubits out of light, expects by the middle of the decade to be building fault-tolerant quantum computers with fully manufactured components capable of scaling to a million or more qubits”.
The existence of working examples
	The inventor has not provide any working examples using fault tolerant quantum computer. 
The nature of the invention
Quantum computing is a developing technology. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses “[i]t is important to realize that we will need significant advances — in basic science as well as in systems engineering — to attain fully scalable fault-tolerant quantum computers.” 

The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. That means that if we want to use a quantum system to store and reliably process information, then we need to keep that system nearly perfectly isolated from the outside world. At the same time, though, we want the qubits to strongly interact with one another so we can process the information; we also need to be able to control the system from the outside, and eventually read out the qubits so we can find the result of our computation. It is very challenging to build a quantum system that satisfies all of these desiderata.

Enablement regarding the quantifying the error for “error criteria”
Claims 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Wands Factors:
Breadth of claims 

	The claimed “error criteria” would  encompass quantifying the error criteria.
Page 14 of the specification discloses:
There are two ways to quantify the error. One is the probability of error and the other is the precision. It suffices to have a precision that is sufficiently small compared to . One can take the probability of error in any step to be (ϵ) so that the total probability of error is O(ϵ). If controlled time evolution can be implemented exactly, the phase estimation has an overhead that is only logarithmic in the error. Using any of the time evolution algorithms above or using? (underline added)
The as filed specification does not explicitly disclose what is meant by “or using?”. Moreover the claimed error criteria would encompass “or using?”.
Nature of the Invention 
Quantum computing is very challenging. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses:
The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. That means that if we want to use a quantum system to store and reliably process information, then we need to keep that system nearly perfectly isolated from the outside world. At the same time, 

Therefore, since the error criteria would encompass  “or using?” and the  nature of quantum mechanics “very challenging”. The examiner submits one of ordinary skill in the art would not be able to make and use the full scope of the invention without undue experimentation. 


Enablement regarding the scope of evolution
Claims 13-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Wands Factors:
Breadth of claims 
	Claim 13 discloses “evolving the set of one or more qubits from a first state to a second state”.

	The specification page 13 discloses:
 A natural way to do this is to follow adiabatic evolution of the Hamiltonians (to simulate a time- dependent Hamiltonian which slowly changes from H1 to Ho, taking as input to the evolution and  as output). Unfortunately, this method has two problems, one minor and one major… The major problem is that there may be diabatic transitions from the ground state s to some excited state along the path. While there is some controversy about the exact error estimates in the adiabatic theorem, even the best estimates give an error that is super-polynomially small but not exponentially small in the evolution time.
	Specification page 14 discloses “given some question about even simpler error estimates in the adiabatic theorem, it is preferable not to use this method.”  The examiner submits the specification teaches away from using the adiabatic evolution. 
Nature of the Invention 
Quantum computing is very challenging. “Quantum Computing in the NISQ era and beyond” by John Preskill discloses:
The core of the problem stems from a fundamental feature of the quantum world — that we cannot observe a quantum system without producing an uncontrollable disturbance in the system. 

Therefore, since there are “question about even simpler error estimates in the adiabatic theorem” and the  nature of quantum mechanics “very challenging”. The examiner submits one of ordinary skill in the art would not be able to make and use the full scope of  the invention without undue experimentation. 

112b Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
error criteria” in claim 13 is a relative term which renders the claim indefinite. The term “error criteria” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Page 14 of the specification discloses:
There are two ways to quantify the error. One is the probability of error and the other is the precision. It suffices to have a precision that is sufficiently small compared to . One can take the probability of error in any step to be (e) so that the total probability of error is O(e). If controlled time evolution can be implemented exactly, the phase estimation has an overhead that is only logarithmic in the error. Using any of the time evolution algorithms above or using? (underline added)
The examiner does not understand  “or using?”. Moreover, the examiner does not understand what is meant by “sufficiently small compared to ”. 

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817